ORDER

PER CURIAM.
AND NOW, this 7th day of June, 2013, the Petition for Allowance of Appeal is GRANTED on the following issues, as stated by Petitioner:
a. Given that inconsistent verdicts are permitted and a jury’s verdict may not be interpreted as a finding of specific facts, did the Superior Court err when, in a published decision, it vacated defendant’s conviction of possessing an instrument of crime because he was acquitted of other charges?
b. Does the Superior Court’s published decision contravene this Court’s precedent by extending Commonwealth v. Magliocco, 584 Pa. 244, 883 A.2d 479 (2005), beyond the specific statutory context in which that case was denied?
c. Should this Court clarify or overrule its decision in Commonwealth v. Gonzalez, 515 Pa. 98, 527 A.2d 106 *445(1987), which has been interpreted in this and other cases as forbidding a conviction of possessing an instrument of crime when the defendant is acquitted of the non-weapons charges?